Citation Nr: 1026006	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  07-36 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an effective date earlier than February 1, 
1999, for the award of service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date earlier than February 1, 
1999, for the award of a total disability rating based on 
individual unemployability due to service-connected disability 
(TDIU).



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The Veteran served on active duty from January 1974 to October 
1975.  According to his DD Form 214, he had 86 days of lost time.

By a decision entered in May 2006, the Board of Veterans' Appeals 
(Board) granted service connection for PTSD.  In June 2006, the 
Appeals Management Center (AMC) in Washington, D.C., implemented 
the award, assigning a 70 percent evaluation for PTSD, effective 
from May 31, 2001.  The AMC also granted TDIU effective from 
November 12, 2002.

The Veteran appealed to the Board, seeking earlier effective 
dates for both awards.  In September 2007, while the appeal to 
the Board was pending, the RO in Winston-Salem, North Carolina 
assigned an effective date of May 31, 2001 for the award of TDIU.  
The effective date previously assigned for the award of service 
connection for PTSD was confirmed and continued.

In April 2009, the Board granted an effective date of February 1, 
1999, for the award of service connection for PTSD.  The matter 
of the Veteran's entitlement to an effective date earlier than 
May 31, 2001, for the award of TDIU was remanded for additional 
development.

The Veteran appealed the Board's April 2009 decision to the 
United States Court of Appeals for Veterans Claims (Court).  In 
March 2010, the parties to the appeal (the Veteran, through his 
attorney, and a representative from VA General Counsel) filed a 
Joint Motion for Partial Remand of the Board's decision (Motion).  
The parties agreed that the Board's decision should be vacated 
and remanded insofar as it had denied an effective date earlier 
than February 1, 1999, for the award of service connection for 
PTSD.  The Court granted the Motion later that same month.

In May 2009, while the aforementioned matter was pending at the 
Court, the AMC granted an effective date of February 1, 1999, for 
the award of TDIU.  Although the AMC concluded that its action on 
that issue constituted a full grant of the benefits sought on 
appeal, it appears clear from the Veteran's submissions that he 
is seeking the make the TDIU award effective from a still earlier 
date.  Consequently, that issue remains in appellate status.  
See, e.g., AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant 
has filed an NOD as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, but 
less than the maximum available benefit, does not abrogate the 
pending appeal).

For the reasons set forth below, this appeal is being REMANDED to 
the RO via the AMC.  VA will notify the Veteran if further action 
is required on his part.


REMAND

In the Joint Motion filed with the Court, the parties concluded 
that the Board did not provide an adequate statement of reasons 
and bases for its decision to deny an effective date earlier than 
February 1, 1999 for the award of service connection for PTSD 
because it (1) did not address a letter from Dr. James Howard of 
the VA Medical Center (VAMC) in Fayetteville, North Carolina, 
dated November 9, 1995, in which Dr. Howard stated that he had 
evaluated the appellant several times and concluded that the 
Veteran "is diagnosed with PTSD, depression, and having mood 
swings which appear to be service connected," and (2) did not 
discuss a November 2005 VA examination report wherein it was 
noted, among other things, that Dr. Howard had first diagnosed 
the Veteran with PTSD secondary to military assault in 1994.

Upon review of the Veteran's claims file, the Board is unable to 
locate any clinical records authored by Dr. Howard.  While his 
letter seems to indicate that he has treated the Veteran, such 
records are not on file.  It is unclear what records he may have 
been looking at to suggest the disorder is service connected.  
Further, records that support the proposition, advanced in the 
aforementioned 2005 examination report, that the Veteran was 
diagnosed with PTSD secondary to assault in the military as early 
as 1994.  As noted, the sole letter from Dr. Howard makes no 
mention of any assault.  Because those records, if located, could 
bear on the outcome of the Veteran's appeal, efforts should be 
made to obtain them.  38 U.S.C.A. § 5103A(b), (c) (West 2002); 
38 C.F.R. § 3.159(c)(1)-(3) (2009).  See also Bell v. Derwinski, 
2 Vet. App. 611 (1992) (holding that VA is charged with 
constructive notice of medical evidence in its possession).  A 
remand is required.  38 C.F.R. § 19.9 (2009).

A remand is also required so that the Veteran can be issued a 
supplemental statement of the case (SSOC) with respect to the 
matter of his entitlement to an earlier effective date for TDIU, 
as directed in the Board's remand of April 2009.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers 
on the appellant, as a matter of law, a right to compliance with 
the remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand).  Because that 
issue is inextricably intertwined with his claim for an earlier 
effective date for the award of service connection for PTSD, 
however, that action should not be undertaken until development 
of the PTSD claim has been completed.

For the reasons stated, this case is REMANDED for the following 
actions:

1.  Take action to ensure that all relevant 
mental health records authored by Dr. Howard of 
the VAMC in Fayetteville, North Carolina, from 
1993 to the present, are associated with the 
claims file, including, but not limited to, any 
and all non-electronic (i.e., typed or hand-
written) clinical records, progress notes, 
and/or reports of hospitalization authored by 
Dr. Howard, whether or not they have been 
archived, following the procedures set forth in 
38 C.F.R. § 3.159.  If the records cannot be 
located through ordinary channels, efforts 
should be made to obtain them directly from Dr. 
Howard.  Efforts to obtain the records must be 
fully documented and may be discontinued only if 
it is concluded that the records do not exist or 
that further efforts to obtain them would be 
futile.  38 C.F.R. § 3.159(c)(2).

2.  Thereafter, take adjudicatory action on the 
issues here in question.  If any benefit sought 
remains denied, furnish an SSOC to the Veteran.

After the Veteran has been given an opportunity to respond to the 
SSOC, the claims file should be returned to this Board for 
further appellate review.  No action is required by the Veteran 
until he receives further notice, but he may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) 
(2009).

